

3POWER ENERGY GROUP INC.


TERMINATION AGREEMENT


This Termination Agreement (this “Agreement”) is entered into as of August ___,
2011 by and between 3Power Energy Group Inc., a Nevada corporation (the
“Company”), and CR & Partners Holding (“CR&P” and together with the Company, the
“Parties,” and each, a “Party”).


WHEREAS, the Parties have previously entered into that certain Financing &
Security Agreement (the “Financing Agreement”); and


WHEREAS, CRP desires to terminate the Financing Agreement, and the Company
acknowledges such termination, and each Party desires to fully release each
other from any and all obligations, responsibilities, liabilities and duties of
performance under the Financing Agreement.


NOW THEREFORE, in consideration of these recitals, and for the promises, acts,
releases and other good and valuable consideration hereinafter recited, the
receipt and sufficiency of which are hereby accepted and acknowledged, the
Parties hereby agree as follows:


1.           Termination.  Effective as of the date hereof, the Financing
Agreement is hereby terminated in its entirety.  As a result of the termination,
the Financing Agreement is forthwith void and there shall be no liability on the
part of any party to the Financing Agreement.


2.           Releases.


(a)          For and in consideration of the covenants to be made by the Company
in this Agreement, CR&P hereby releases and forever discharges the Company and
its past and present affiliates, subsidiaries, officers, directors, partners,
principals, consultants, attorneys, agents, servants, consultants,
representatives, successors, assigns and control persons, as applicable
(collectively, the “Company Released Parties”), from any and all claims,
demands, obligations, losses, causes of action, costs, expenses, reasonable
attorneys' fees and liabilities of any nature whatsoever, whether based on
contract, tort, statutory or other legal or equitable theory of recovery,
whether known or unknown (including, but not limited to, any and all claims
which relate to, arise from, or are in any manner relate to, arise from, or are
in any manner connected to the Financing Agreement) that CR&P has, had or claims
to have against any or all of the Company Released Parties (collectively, the
“Company Released Claims”).

 
 

--------------------------------------------------------------------------------

 
  
Termination Agreement

  
(b)          (i) For and in consideration of the covenants made by CR&P in this
Agreement, the Company hereby releases, extinguishes, acquits, remises and
forever discharges, fully, finally and forever, CR&P and its fiduciaries,
agents, successors, assigns, affiliates (whether past or present and direct or
indirect), and firms, investment vehicles, funds and any other entities managed
or controlled by CR&P or its affiliates, or in which CR&P or any affiliate had
or has a controlling interest as well as CR&P’s affiliates’ subsidiaries,
predecessors, parent companies, divisions, officers, directors, partners,
managers, principals, subrogees, control persons, shareholders, stakeholders,
consultants, attorneys, agents, servants, consultants, representatives,
transferees, successors, assigns and subrogees (collectively, the “CR&P Released
Parties” and together with the Company Released Parties, the “Released
Parties”), from and against any and all actions, claims, demands, conflicts of
interest, causes of action, complaints, suits, proceedings, orders, judgments,
matters, controversies, defenses, contracts, agreements, statements, events,
conduct, omissions or failure to act, fault and wrongdoing (whether reckless,
negligent or intentional, with or without malice, or breaches any duty, law or
rule), obligations, liabilities, debt, losses, damages, costs, expenses,
attorneys' fees, and promises and covenants (other than those arising
hereunder), whether based on contract, tort, federal, state, local or foreign
law or statute (including, without limitation, common law and claims for
indemnification or contribution), or other legal or equitable theory of
recovery, and in every forum and jurisdiction, whether now existing or coming
into existence in the future, known, suspected or unknown, contingent or
non-contingent, which the Company has, had, may have, will have or claims to
have, or may hereafter have or claim to have, and any other matters which may
relate, or which have been related to, or in connection with, the Financing
Agreement, against any or all of the CR&P Released Parties, and to any subject
that was, or could have been raised, made or to be made, without regard to the
subsequent discovery or existence of different or additional facts, or mistake
of fact or law (collectively, the “CR&P Released Claims”).


(ii)          The execution of this Agreement, and the consideration and other
terms and conditions thereof, do not constitute and shall not be construed as or
deemed to be evidence of an admission or concession of any fault, liability or
wrongdoing, and CR&P expressly denies any fault, liability or wrongdoing
whatsoever, and this Agreement may not be used for any purpose other than to
effectuate this settlement.


3.       Covenants and Waivers.


(a)      Each of the Company and CR&P hereby agrees to promptly take such
further actions as reasonably necessary, without additional compensation (as
long as CR&P does not incur out-of-pocket expenses), to execute and deliver such
certificates, instruments or other documents as may be reasonably necessary to
accomplish the purposes of this Agreement.


(b)      The Company fully ratifies and definitively waives any and all direct
or indirect actual or potential conflicts of interest (whether arising from a
past, current or future action, event or occurrence) between CR&P, on the one
hand, and any and all affiliates of the Company and affiliation with any,
including, without limitation, providers of financing, services or other
contractual parties the Company contracts, on the other hand during the term of
the Financing Agreement.

 
2

--------------------------------------------------------------------------------

 
Termination Agreement

 
(c)      CR&P covenants and agrees not to commence or prosecute any action or
proceeding against the Company Released Parties based on the Company Released
Claims.


(d)      The Company covenants and agrees not to commence or prosecute any
action or proceeding against the CR&P Released Parties based on the CR&P
released Claims.


4.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law provisions.  Should any dispute arise under this Agreement, the Parties
consent to the personal jurisdiction in the State of New York, and agree that
any lawsuit, claim, dispute, or action arising out of or concerning this
Agreement shall be adjudicated by the Courts of the State of New York, County of
New York.


5.           Interpretation.  This Agreement shall be construed as if the
Parties jointly prepared this Agreement and any uncertainty or ambiguity shall
not be interpreted against any Party.


6.           Representations.


(a)          The Parties individually represent and warrant that they have full
power and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, and that all action,
administrative, corporate or otherwise required to be taken by the Party to
authorize the execution, delivery, and performance of this Agreement has or will
be taken prior to execution herein.  The Parties further represent that this
Agreement constitutes a valid and binding obligation upon the Parties.


(b)          Each of the Parties hereby represents and warrants that the
termination of the Financing Agreement is being made of their respective own
free will and volition and not being made under duress or compulsion.


7.       Complete Agreement.  This Agreement contains the entire understanding
by and between the Parties and supersedes any and all prior agreements and
understandings between any and all of the Parties, whether such agreements or
understandings were oral or written, and all of which prior agreements and
understandings are hereby definitively terminated and of no further force or
effect.  The Parties acknowledge and represent that they have not relied on any
statements, agreements, representations, promises, warranties, or other
assurances, oral or written, other than those contained herein.  Each Party
agrees that this Agreement is intended to cover any and all matters, claims or
possible or contingent claims arising out of or related to any and all prior
agreements and this Agreement shall not be limited in scope to cover any and all
prior matters, whether any such matters are known, unknown or hereafter
discovered or ascertained.  Each of the Parties covenants and agrees that it
will not, at any time hereafter, either directly or indirectly, initiate,
assign, maintain or prosecute, or in any way knowingly aid or assist in the
initiation, maintenance or prosecution of any claim, demand or cause of action
at law or otherwise, against the Company Released Parties, or any of them, or
the CRP Released Parties, or any of them, as applicable, for damages, loss or
injury of any kind arising from, related to, or in any way connected to any
activity with respect to which a release has been given pursuant to this
Agreement, except to enforce this Agreement.

 
3

--------------------------------------------------------------------------------

 
Termination Agreement

 
8.       Non-Disparagement.  Each Party hereby agrees not to make any remarks
about any other Party that could reasonably be construed as disparaging or
defamatory or to cast such Party in a negative light, or harm their current or
prospective business plans or to make any statements adverse to any other Party
herein.  Any and all compliance by the Company respect to requisite disclosures
under U.S. federal securities all laws and all other laws, rules and regulations
applicable to the Company shall be deemed not to be disparaging or
defamatory.  Each Party to this Agreement will bear its own costs, expenses, and
claims to interest, including, without limitation, attorneys' fees incurred in
or arising out of, or in any way connected with the matters which are referenced
or covered in the mutual releases referenced above or which were otherwise
related to the subject of this Agreement.


9.           Dispute Resolution


Any controversy, claim, or dispute arising out of or related to this Agreement
or the interpretation, performance, or breach hereof, including, but not limited
to, alleged violations of state or federal statutory or common law rights or
duties, shall be resolved as follows:


(a)          The Party that asserts that there has been a breach of this
Agreement, or that there exists a controversy, claim or dispute arising out of
or related to this Agreement or the interpretation or performance thereof, shall
notify the other Party of its assertions regarding same in writing, including
the basis of the Party’s assertions and an opportunity to cure;


(b)          The Party receiving such notification shall have fourteen (14) days
to respond in writing, or longer if all Parties agree, and must state whether
the receiving Party agrees or disagrees with the asserting Party’s claim(s);


(c)          If the receiving Party does not agree with the asserting Party’s
claim, all Parties shall have an informal meeting by telephone or other means
within fourteen (14) days of the receiving Party’s written response, or a longer
period if all Parties agree, where all Parties shall meet in good faith in an
effort to resolve the dispute;


(d)          If the Parties fail to reach an agreement to resolve the dispute at
the informal meeting despite good faith efforts to do so, the dispute shall be
resolved solely and exclusively by final and binding arbitration conducted
according to the JAMS/Endispute Comprehensive Arbitration Rules and Procedures
in effect as of the date hereof, including the Optional Appeal Procedure
provided for in such rules (the “Arbitration Rules”).  The arbitration shall be
conducted exclusively in New York, New York before a panel of three neutral
arbitrators chosen as follows:  each Party will select one arbitrator and the
two selected arbitrators shall select the third arbitrator.  The ruling of the
arbitration panel shall be final and binding, except as appealed pursuant to the
Optional Appeal Procedure, in which case the ruling of the appellate panel shall
be final and binding.  The cost of the arbitration shall be borne by the
non-prevailing party, as determined by the arbitration panel or the appellate
panel, as applicable.

 
4

--------------------------------------------------------------------------------

 
  
Termination Agreement

  
(e)          In the event any legal action or proceeding is undertaken by one of
the Parties hereto against another as a result of an alleged breach of this
Agreement, or this Agreement is asserted as a defense in a legal action or
proceeding brought by one of the Company Released Parties or CRP Released
Parties, the prevailing Party in such action or proceeding shall be entitled to
recover from the other Party all reasonable costs and expenses of said
proceeding or action, including reasonable attorneys’ fees and expenses.


10.         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered by an internationally
recognized overnight courier to the respective Party at the following addresses
(or at such other address for a Party as shall be specified by like notice,
provided that a notice of change of address(es) shall be effective only from the
date of its receipt by the other Party):


 
(a)
if to CR& Partners Holding, to:



[●]
[●]
Fax: [●]
Email:  [●]


With a copy to (which shall not constitute notice):


Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, NJ 08830
Attn:  Joseph Lucosky, Esq.
Fax:  (732) 395-4400
Email: jlucosky@lucbro.com


 
(b)
if to 3Power Energy Group Inc., then to:



104 Summit Avenue
Summit, NJ 07902
Attention: [●]
Fax: [●]
Email:  [●]


With a copy (which shall not constitute notice) to:

 
5

--------------------------------------------------------------------------------

 
  
Termination Agreement

 
Wuersch & Gering LLP
100 Wall Street, 21st Fl.
New York, New York 10005
Attn: Travis L. Gering
Fax: 610-819-9104
Email: travis.gering@wg-law.com


10.         Modification.  This Agreement shall not and cannot be modified by
any Party by any oral promise or representation made before or after the
execution of this Agreement, and may only be modified by a writing signed by the
Parties.  This Agreement shall be binding upon and inure to the benefit of the
Parties' respective successors and assigns.


11.         Construction.  The headings of paragraphs are used for convenience
only and shall not affect the meaning or construction of the contents of this
Agreement.  Should any portion (word, clause, phrase, sentence, paragraph or
section) of this Agreement be declared void or unenforceable, such portion shall
be considered independent and severable from the remainder, the validity of
which shall remain unaffected.  This Agreement shall survive indefinitely.  The
terms and conditions of this Agreement have been jointly negotiated by the
parties and this Agreement shall be deemed to have been jointly drafted by the
Parties and in the event of any ambiguity or controversy it shall not be
construed against either Party as the draftsperson.  Each Party has had ample
opportunity to consult with counsel and has independently determined to proceed
with this Agreement with or without such counsel.


12.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed the same instrument.  This Agreement may be executed
and delivered via fax or scan which shall have the same full force and effect as
an original.


[Signature Page Follows]

 
6

--------------------------------------------------------------------------------

 
  
Termination Agreement

  
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.



 
CR & PARTNERS HOLDING
             
By:
/s/ Antonio Conte                   /s/ Riccardo Valentini    
Name:
       
Title:
               
3POWER ENERGY GROUP INC.
             
By:
/s/ Toby Durrant
     
Name:
Toby Durrant
     
Title:
Chief Investment Officer
 

 
 
7

--------------------------------------------------------------------------------

 